DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/16/2022.  These drawings are acceptable and hereby entered. 
Response to Arguments
Applicant’s arguments and amendments to the claims filed 6/16/2022, with respect to drawing objection, claim objections and claims rejected under 35 USC §§ 112(b) and 103 have been fully considered and are persuasive.  The drawing objection, claim objections and claim rejections under 35 USC §§ 112(b) and 103  has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-13 are allowed over the prior art or record.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 12 have been amendment to further define the dimensions of the conical spikes with respect to the thickness of the sheet of the leather sheets. Applicant’s amendment of the claims, in conjunction with the arguments provide in the response filed 6/16/2022, are found to be persuasive to overcome the prior grounds of rejection. Modification of the cited references to include the specific dimensions of the conical spikes with respect to the thickness of the sheet of the leather sheets, among other claimed features, would be a hindsight reconstruction based on applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ERICK I LOPEZ/ Examiner, Art Unit 3732                                                                                                                                                                                                       

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732